Citation Nr: 1130335	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for failed low back syndrome, status-post low back disc excision with fusion and chronic muscular strain (claimed as back problems).  

2.  Entitlement to service connection for a left hand laceration (claimed as residuals of a left hand injury).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In its May 2008 rating decision, the RO denied entitlement to service connection for failed low back syndrome, status-post low back disc excision with fusion and chronic muscular strain, and denied entitlement to service connection for a left hand laceration.  Subsequently, in its September 2008 rating decision, the RO confirmed and continued the denial of entitlement to service connection for a left hand laceration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be rescheduled for a hearing before a Veterans Law Judge at the RO.  

In his June 2009 and December 2009 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He was scheduled for such a hearing in June 2011; however, on the day of the Veteran's scheduled hearing, the Veteran's representative submitted a motion to reschedule the hearing.  In doing so, the Veteran's representative reported that the Veteran suffered from severe PTSD that affected his ability to function and interfered with his memory and other cognitive functions, thereby affecting his ability to make and keep important appointments.  

On this record, the Board finds that the Veteran's representative has shown good cause for the Veteran's failure to appear at the June 2011 hearing, and that the circumstances surrounding his failure to appear were such that he could not have submitted a timely request for postponement to the RO.  See 38 C.F.R. § 20.704(c), (d) (2010).  Accordingly, the Veteran's hearing before a Veteran's Law Judge should be rescheduled.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Portland, Oregon, before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


